                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK JOSEPH PERRI, JR.                        :        CIVIL ACTION
                                               :
              v.                               :
                                               :
ANDREW SAUL, Commissioner of                   :
Social Security                                :        NO. 19-2349

                                         ORDER

       AND NOW, this 12th         day of November, 2019, upon consideration of

Plaintiff’s brief (Doc. 9), Defendant’s unopposed Motion to Remand (Doc. 12), and the

administrative record (Doc. 8), IT IS HEREBY ORDERED that the Motion for Remand

is GRANTED, and the case is REMANDED to Defendant for further evaluation under

sentence four of 42 U.S.C. § 405(g). This is a final Order. The Clerk of Court shall mark

this case closed for statistical purposes.

                                             BY THE COURT:

                                             /s/ELIZABETH T. HEY
                                             ___________________________________
                                             ELIZABETH T. HEY, U.S.M.J.
